                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Ave., Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Fax: (702) 385-5518
                                Email: dkrieger@hainesandkrieger.com
                      12
                                Attorneys for Plaintiff
                      13
                                                                UNITED STATES DISTRICT COURT
                      14
                                                                    DISTRICT OF NEVADA
                      15
                                KAYLA ARNDT,                                    Case No. 2:19-cv-01087-APG-EJY
                      16
                                                   Plaintiff,                   STIPULATION OF DISMISSAL OF TRANS
                      17                                                        UNION LLC, WITH PREJUDICE
                                       v.
                      18                                                        Complaint filed: June 24, 2019
                                TRANS UNION LLC,
                      19
                                                                                           ORDER
                                                   Defendants.
                      20

                      21               PLEASE TAKE NOTICE that Plaintiff Kayla Arndt (“Plaintiff”) and Defendant Trans
                      22
                                Union LLC (“Trans Union”) hereby stipulate and agree that the above-entitled action shall be
                      23
                                dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      24
                                       There are no longer any issues in this matter between Plaintiff and Trans Union to be
                      25

                      26        determined by the Court, and Trans Union is the only defendant. Plaintiff hereby stipulates that

                      27        all of her claims and causes of action against Trans Union, which were or could have been the

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any
                         1

                         2      party.

                         3               IT IS SO STIPULATED.
                                         Dated February 20, 2020.
                         4
                                 KNEPPER & CLARK LLC                             QUILLING SELANDER LOWNDS WINSLETT &
                         5                                                       MOSER, P.C.
                                 /s/ Miles N. Clark
                         6
                                 Matthew I. Knepper, Esq., SBN 12796             /s/ Jennifer R. Bergh
                         7       Miles N. Clark, Esq., SBN 13848                 Jennifer R. Bergh, Esq., SBN 14480
                                 5510 So. Fort Apache Rd, Suite 30               6900 N. Dallas Parkway, Suite 800
                         8       Las Vegas, NV 89148                             Plano, Texas 75024
                                 Email: matthew.knepper@knepperclark.com         Email: jbergh@qslwm.com
                         9       Email: miles.clark@knepperclark.com
                      10                                                         ALVERSON TAYLOR & SANDERS
                                 HAINES & KRIEGER LLC                            Trevor Waite, Esq., SBN 13779
                      11         David H. Krieger, Esq., SBN 9086                6605 Grand Montecito Parkway, Suite 200
                                 8985 S. Eastern Avenue, Suite 350               Las Vegas, NV 89149
                      12         Las Vegas, NV 89123                             Email: twaite@alversontaylor.com
                                 Email: dkrieger@hainesandkrieger.com
                      13                                                         Counsel for Defendant
                                 Counsel for Plaintiff                           Trans Union LLC
                      14

                      15                                            ORDER GRANTING
                      16             STIPULATION OF DISMISSAL OF TRANS UNION LLC WITH PREJUDICE
                      17

                      18        IT IS SO ORDERED.
                      19                                             _________________________________________
                                                                     UNITED STATES DISTRICT COURT JUDGE
                      20
                                                                     Dated: February 20, 2020.
                      21                                             DATED this ____ day of _______________ 2020
                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                             2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
